 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Alphonso Delgado whole for any loss of pay they may have suffered byreason of the discrimination against them:Elsa PupoOtmara GuerreroAlberto GonzalezCipriano DopicoLeo MedfordBerta GonzalezAll our employees are free to become, remain, or refrain from becoming or re-maining, membersof the above-named or any other labor organization.ALLURE SHOE CORPORATION,EmployerDated-------------------By-------------------------------------------(Representative)(.Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, RossBuilding, 112 East Cass Street, Tampa 2, Florida, Telephone Number, 223-4623,if they have any questionconcerningthis notice or compliance with its provisionsKing'sDepartment Store,Inc.andRetail Textile Clerks LocalUnion No. 454,AFL-CIO.Case No. 27-CA-1157.August V.1962DECISION AND ORDEROilMay 14,1962, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding,finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint,and recommending that the complaint be dismissed inits entirety,as set forth in the attached Intermediate Report.There-after,the General Counsel filed exceptions to the Intermediate Reportand a supporting brief, and the Respondentfiled areply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegateditspowers in connectionwith thiscase to a three-member panel[Members Rodgers,Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate report, the exceptions and briefs,and the entire record inthe case, and hereby adopts the findings,'conclusions,and recom-mendations of the Trial Examiner.'[The Board dismissed the complaint.]iwith respect to the allegation of surveillance, we agree with the Trial Examiner's con-clusion that the General Counsel failed to sustain his burden of proof In this connection.we construe the Trial Examiner's findings as a resolution of credibility against the GeneralCounsel'switnesses.'we hereby cotrect the following inaccuracies in the Intermediate Repoi t, which do notmaterially affect the Trial Examiner's findings, conclusions, or recommendationstinder"IIIB,The allegations of interference, restraint, and coercion," contrary to the TrialExaminer, we find that the record shows that Respondent's store mannger, Gilcreast,assembled the employees for it meeting on the day following his return to Denver, ratherthan on the same day (see transcript, p 77)Also, contrary to the Trial Examinerwe find that the record shows that the Board agent called employee Layton In the eveningtomake arrangements apparently for an interview during the day (see transcript, p 50),as Layton saw him the next morning138 NLRB No. 43. KING'S DEPARTMENT STORE, INC.423INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding,issued by the General Counsel of the NationalLabor Relations Board(also termed the Board herein),alleges that an employer,Kings Department Store, Inc.(herein also called the Respondent or Company),has violated Section 8(a)(1) of the NationalLaborRelationsAct, as amended(29 U.S.C., Sec. 151,et seq.,referred to below asthe Act),by informing employeesthat it would engage in surveillance of a union meeting; interrogating employeesconcerning their union activities;and instructing an employee not to sign"a unionauthorization card."The Respondent has filed an answer which,inmaterial sub-stance denies that it engaged in the unfair labor practices imputed to it.'Pursuant to notice duly servedby theGeneral Counsel upon all parties entitledthereto, a hearing upon the issues in this proceeding has been held before TrialExaminer Herman Marx, at Denver, Colorado.The GeneralCounsel and the Re-spondent appeared through,and were represented by, respective counsel; participatedin the hearing; and were afforded full opportunity to be heard,examine and cross--examine witnesses,adduce evidence,file briefs,and submit oral argument.TheChargingParty,RetailTextile Clerks Local Union No. 454, AFL-CIO (also calledthe Union herein),did not enter an appearance.I reserved decision upon a motionto dismiss the complaint,made by theRespondent after the close of the evidence.The findings and conclusions made below dispose of the motion.Ihave read andconsidered the briefs filed with me since the hearing.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS; JURISDICTION OF THE BOARDThe Company is a Massachusetts corporation; maintains its principal office in Bos-ton,Massachusetts; is engaged in the business of operating "a multi-state chain ofdepartment stores," including a store in Denver, Colorado; and is an employer withinthe purview of Section 2(2) of the Act.The issues in this proceeding involve onlytheDenver store.As stipulated at the hearing in this proceeding, the Respondent "in the operationof its Denver store, annually does a gross volume of business in excess of $1,000,000,and annually receives goods and materials [valued] in excess of $50,000 directlyfrom sources outside the State of Colorado."By reason of the interstate shipmentsto the Denver store, the Respondent is, and has been at all times material to the issuesin this proceeding, engaged in interstate commerce within the meaning of the Act.Accordingly, the Board has jurisdiction over the subject matter of this proceeding.II.THE LABOR ORGANIZATION INVOLVEDAs stipulated at the hearing, the Union is, and has been at all material times,a labor organization within the meaning of Section 2(5) of the ActIII. THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe Respondent's Denver establishment is "a self-service department store," en-gaged in selling a miscellany of products, including wearing apparel and householdsupplies and appliances, and employs approximately 75 persons. Its operations aredirected by a store manager named James E. Gilcreast.He is assisted in his man-agerial functions by one Elvon H. Cohen, who has the title of assistant manager,serves as the store's personnel director, is vested with authority to hire employees,and has for some time acted as supervisor of one of the merchandise sales depart-mentsAs the Respondent concedes, Cohen and Gilcreast are supervisors withinthe meaning of Section 2(11) of the Act.The issues require identification of only one other managerial staff member, andthat is George F. Sajac, who is classified as a "department manager," and in thatcapacity, as Gilcreast testified, "is in charge of [the] women's ready-to-wear depart-ment"; supervises the work of its employees (numbering five, according to Gilcreast1 The complaint is based on a charge filed with the Board on January 23, 1962, by alabor organization named Retail Textile Clerks Local Union No 454, AFL-CIO. Copiesof the complaint and charge have been duly served upon the Respondent. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDat one point, and about nine at another); and is responsible for the work that isdone there.The duties of the employees include the arrangement of merchandisedisplays in accordance with Sajac's judgment and direction.Taking into accountSajac's overall responsibility for the functioning of the department, particularly hispower to use judgment in directing the employees he supervises in the arrangementof merchandise displays forsalespurposes, I hold, contrary to the Respondent, thatSajac is a supervisor within the meaning of Section 2(11) of the Act.The Union began an organizational campaign among the Denver store's employeesin the latter part of 1961, and in the course of its activities scheduled a meeting ofemployees for the evening of January 5, 1962, sending advance notification of thetime,date, and place of the meeting, by mail, to some 50 employees.The meetingwas held as scheduled, but only three employees attended.B. The allegations of interference, restraint, and coercionOn the day of the scheduledunion meeting,shortly before the store opened forbusiness in the morning, two of the employees, Betty Shroll and Mary Allen, who aresisters (and whose different surnames are apparently marital) sought Sajac's adviceabout attending the meeting, doing so because they had previously worked for himand held him in high regard.At least part of the conversation was held withinearshot of one or more employees in addition to Shroll and Allen.The major issue in this proceeding, in my view, is whether Sajac, as the GeneralCounselclaims,made a statement to the sisters to the effect that the Companywould have the meeting under surveillance.As to that issue there is sharp division inthe testimony, the General Counsel calling two employees, Shroll and another namedDorothy Layton, and the Respondent calling Allen and Sajac.According to Shroll, she and hersisterasked Sajac if their jobs would be jeopard-ized if they went to the meeting, and he responded that "there would be a spotterthere," and that he knew at least seven or eight employees who would quit "if theunion gets in."Layton testified that she came within earshot of the conversation"at the end or near the end of it," standing "probably five or ten feet away" fromthe participants; that "they were talking about . . . whether if anyone went, wouldthey lose their job and be fired"; that "we were told that there would be someonethere"; that the word "spotter" was used (by Sajac, according to Layton at a sub-sequent point); and that Sajac also said not "to do anything foolish," and that Gil-creast "would take care of things when he got back [from a trip to the East] andhad a meeting."Sajac's version is that the sisters asked him if themanagementwould haveany-one "at the meeting to see who would go there," and whether they would "be firedif they did go"; that he stated that as far as he was concerned "there wouldn't beanybody," and that "Mr. Gilcreast wouldn't be that stupid, to send somebody "In effect contradicting her sister as to the point at issue, Allen testified in much thesame vein as Sajac.Two other matters may be noted before passing on the credibility issue describedabove.One is that later in the same day, Shroll, bringing up the matter, talked toCohen at the store on the subject of "spotters" at the meeting, either telling himthat she would not go because one would be there, or asking him whether anywould be present; and that he replied that he would not be at the meeting becauseall the employees were familiar with his car ("a little white convertible," as Shrolltermed it) .2During the course of the day, also, Gilcreast, who had returned to his post thatday after an absence from the city, assembled the employees at the store, afterlearning of the impending union meeting; told them that the Company was gratefulfor their efforts during the recent preholiday season; and outlined for his audiencebenefit programs the Company maintained for employees.One of the employees,alluding to the scheduled union meeting, asked Gilcreast whether employees wouldbe discharged if they attended, and Gilcreast replied in the negative, telling thegroup that he "had never threatened them," and was not going to do soIt is unnecessary to decide whether this assurance by the store manager wouldhave the effect of nullifying any prior statement by Sajac, apparently a relatively2 Shroll andCohen differ somewhat as to what the former said on thesubject of sur-veillanceAccording to Shroll, she said that she would not come to the meetingbecauseof "this spotter "Cohen testified that he could not remember whether it was Shroll whomade the referenceto "spotters," but that one of a group of "four people standingaround a(cash) register," as he walked by, asked him whether the management would"have any spotters at the meeting " The variance need not be resolved, for the end i esultis the same. ICING'S DEPARTMENT STORE, INC.425minor supervisor, to the effect that the union meeting would be under managementsurveillance, for the General Counsel's claim that Sajac made a remark of thatpurport is not, in my judgment, established by evidence of preponderant weight.To be sure, Sajac is an interested witness, for he is a supervisor for the Respondentand it is the legality of conduct imputed to him that is under scrutiny and, moreover,Allen, who supports Sajac's version, has expressed opposition to the Union, amongother employees; but, on the other hand, I am also unable to regard the GeneralCounsel'switnesses,Shroll and Layton, as disinterested.Both have promotedsentiment for the Union among the other employees, participating actively in itsorganizational campaign.Taking all factors into account, I can see no greater reason to accept the relevanttestimony of Shroll and Layton than that of Sajac and Allen.There is no evidenceof any hostility between the two sisters, and I observed none, and thus, in my view,Sajac's version gains weight from the fact that Allen supports his testimony ratherthan that of her sister.Moreover, the support Layton gives Shroll does not appear to me to be com-pelling.Layton was called by the General Counsel on another matter during hiscase-in-chief, and gave no testimony at that time as to the point at issue. She wasrecalled by the General Counsel to testify regarding the matter after the Respond-ent had rested, the General Counsel explaining that at the time of her prior testimonyhe was unaware that Layton knew of "this conversation [between Sajac and thesisters] to the extent that she does."By that time, Layton had had an opportunityto hear the testimony of the three other witnesses on the subject. In the nature ofthings, one cannot tell how far her memory has been influenced by testimony sheheard, but it is well to note that although she asserts that she came within earshotof the conversation "at the end or near the end of it," her version pursues much thesame path as Shroll's on the subject of "a spotter," but that she omits matters(including Sajac's alleged remark about some employees quitting in the event ofunionization) that in Shroll's accountfollowthe subject.That is not to say thatI believe that Layton willfully colored her account; rather, it is that I am uncon-vinced, upon my observation of the witness and the context in which she gave herrelevant testimony, that she has a firm recollection of what took place, uninfluencedby testimony that preceded her account.Nor does the fact that only three employees appeared at the union meeting leadme to believe Shroll and Layton rather than Sajac and Allen, for it would be sheerspeculation to conclude that so few came because Sajac said the meeting would beunder surveillance.Shroll quoted Sajac to other employees to that effect andconceivably some or many stayed away for that reason, but that does not prove thatShroll quoted Sajac accurately.Moreover, it may be that some, at least, did notcome to the meeting because of lack of interest; perhaps because of Gilcreast's talkearlier in the day on the subject of benefit programs maintained by the Companyfor employees. In short, as regards the issue under discussion, I am unable toattach any operative weight to the fact that very few came to the meeting.The sum of the matter is that the General Counsel has the burden of proving hisclaim that Sajac made a statement to the effect that the union meeting would beunder surveillance; that he has failed to carry the burden with evidence of pre-ponderant weight; and that thus the relevant allegations of the complaint must bedismissed.3'At one point, Sajac testified: "And I told them as far as I am concerned therewouldn't be anybody [from management at the union meeting],and I mean these mightbe and might notbe, but as far as I was concerned, there wouldn't be." (Emphasissupplied )Allen does not quote Sajac as telling her and Shroll that "there might beand might not be" a management representative at the meeting, and the General Counsel,in his brief, sees in this variance a weighty factor militating against acceptance of thetestimony of both Sajac and Allen.However, it is not all clear that Sajac meant toquote himself as telling Shroll and Allen that "there might be and might not be" man-agement surveillance of the meetingRather, the phrase "I mean there might be andmight not be" appears to me to be an interpolation in his testimony of what he meant byhis statement that "as far as I am concerned there wouldn't be anybody" from manage-ment at the meeting.That Sajac did not intend to quote himself as telling the sistersthat "there might be" management surveillance is evident from the fact that he quoteshimself as remarking to the sisters that "even Mr. Gilcreast wouldn't be that stupid."In any case, the emphasis the General Counsel places upon the variance between theSajac and Allen versions appears to me to be a clutching at straws, for both accounts,taken as a whole,are in basicaccord, their sense being that Sajac was asked by thesisters whether the management would have the meeting under surveillance, and that herepliedin thenegative. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDParticularly in the light of theseconclusions,the record will not support a find-ing that the Respondent violated the Act as a result of Cohen's remark to Shroll to theeffect that he would not be at the meetingbecause hiscar was familiar to theemployees.The General Counsel's thesis appears to be that this was tantamountto a statement that the meeting would be under surveillance by another managementrepresentative.However, it was Shroll who broached the subject of surveillanceto Cohen, and his reply appears to me to have been no more than an offhand meansof waving the subject aside.Cohen testified to as much, stating that he was "justdisengagingmyself from the conversation." I find this credible in the light ofundisputed testimony by Gilcreast that all supervisory personnel were under instruc-tions from him to take a neutralpositionas regards unionization in discussionswith employees, and that he told the assembled employees on January 5 that theywould not be discharged or threatened if they attended the unionmeeting.In sum,in the perspective of the whole record, I am unable to view Cohen's remark as asubstantial basis for a finding that the Respondent, through Cohen, unlawfully"informed employees that [it] would engage in surveillance of a forthcoming unionmeeting."On January 16, 1962, the Company filed with the Board's Denver Regional Officea charge against the Union alleging violation of Section 8(b) (7) (C) of the Actas a result of unlawful picketing to secure organization of the employees and recog-nition by the Company, and the firm's attorney conferred regarding the matter withan investigator on theRegionalOffice staff.As undisputed evidence establishes,the investigator,in connectionwith processing of the charge, asked, during thediscussion, that the Company secure "and supply the names of the employees whohad been contacted by the Union," and the attorney thereupon, while still in theRegional Office, called Cohen, thepersonnelmanager, and asked him "to ascertainthe names of those who had been contacted by the Union," and to send the informa-tion to the investigator at the Regional OfficeLater that day or on the following day, Cohen asked a department supervisornamed Lesser if anyone in his department had been approached by the Union, andLesser supplied the name of June Lovitt, an employee, who had previously askedhim if anyone would be discharged for attending the union meeting. (Lesser hadreplied in the negative.)Cohen shortly thereafter sought out Lovitt and asked herif the Union had been in touch with her, and she replied that "all of the girls had hadletters" from the Union as far as she knew.Cohen also inquired whether the or-ganization had called her home and had sent anyone there, to which she repliedthat a representative of the Union had spoken to her husband on the telephone,while she was absent, and thatno onefrom the Union had visited her home.4The Respondent argues, among other things, that the interrogation of Lovitt is butan "isolated" incident not warranting a finding that it violated the Act. It is truethat the General Counsel rested his case-in-chief as regards interrogation solely onthe questioning of Lovitt, but there is also evidence, given by Cohen under cross-examination during the Respondent's case, that he interrogated a number of em-ployees in somewhat the same vein as he questioned Lovitt, and for the samereason.In any case, whether or not one takes all the acts of interrogation into account, itseems to me that a finding that the Respondent violated the Act as a result of anyof Cohen's questions is unwarranted in view of the Government's role in the matter.To be sure, there is no indication that the General Counsel's representative told theCompany's attorney in so many words that it should secure the desired informationfrom the employees, but on the record as made, it was not unreasonable for theCompany to seek to comply with the investigator's request in the manner that it did,for, obviously, the best available sources of the information the investigator re-quested were the employees themselves. Indeed, one would be hard put to it tosuggest any other effective way that the Company could secure the information thesLovitt testified that the interrogation occurred "around thefirst part of Janu-ary" ; and Cohen agreed at one point with a suggestion by counsel that he spoke to Lovitton January 9The General Counsel makes a point of this testimony, arguing from it thatthe interrogation of Lovitt occurred before the filing of the Company's charge and thushad no connection with it.However, in my view Lovitt's broad estimate does not con-clusively establish that the interrogation occurred before the filing of the charge, for thereis testimony by Cohen, Ignored in the General Counsel's brief, that he "believe(s) it (hisconversation with Lovitt) was around January 9th. It wasafterI had received a callfrom our lawyer, Mr. Kitchen " (Emphasis supplied ) In the perspective of the wholerecord, I think it likely that the interrogation took place after the Company's charge wasfiled on January 16, and as a result of the attorney's telephone call from the RegionalOffice, and I have thus made corresponding findings KING'S DEPARTMENT STORE, INC.427Government's representative sought.One may reasonably believe that the Unionwould be an unlikely source, and, of course, surveillance of union activities by anemployer is forbidden.In other words, without intending any implication that the investigator was in anyway remiss in the performance of his duty, it is my view, from what appears inthe record, that, in a practicalsense at least,itwas the Government itself, albeitunwittingly, that set the Company on its course of interrogating employees; andthus I conclude that it would not effectuate the policies of the Act to impute anyviolation of the statute to the Respondent as a result of the interrogation, and shall,for that reason, apart from any other factor, recommend dismissal of the relevantallegations of the complaint .5The remaining question is whether the Respondent violated the Act by instructingan employee "not to signa unionauthorization card."The background for thatissue is that an attorney on the staff of the General Counsel, in the course of investi-gating the charge in this proceeding, telephoned Layton about February 1, 1962, tomake arrangements to interview her in the evening after work; that she was uncertainthat her caller was actually a representative of the Government and because of heruncertainty was afraid to admit a stranger to her home while alone there at night;and that she informed Cohen of the telephone call and asked his advice in thematter.There is some conflict in the evidence as to Cohen's reply.Both he and Laytonare in accord that he advised her to be certain of her caller's "identification," but, inaddition, Layton testified on direct examination that Cohen also told her "not tosign any cards or anything." It may be noted that her direct testimony does not, interms at least, mention "a unioncard" or "a union authorization card," nor anyclaim that she expressed suspicion to Cohen that her caller was a representative ofthe Union. It was not until her cross-examination, in response to leading and sug-gestive questions, that she agreed that she suspected that her caller was a representa-tive of the Union, that she informed Cohen of her suspicion, and that "in that con-nection," he told her "not to sign a union card." 6 Be that as it may, Cohen deniesthat he mentioned "a union card," and quotes himself as advising Layton not to"sign anything unless you know what you are signing."As with the other allegations of unfair labor practices, the General Counsel hasthe burden of proving the instructions he imputes to Cohen by evidence of pre-ponderant weight.Bearing that in mind, the testimony of Layton does not appearto me to outweigh that of Cohen in the scales of probability. Indeed, his versionseems to me to provide a more substantial basis for findings as to the advice he gavethan does Layton's testimony.The thrust of Layton's account, on direct examina-tion, of her quest for advice is that she was afraid to admit a stranger to her homeat night merely on the basis of his representation on the telephone that he was aBoard agent and wished to interview her regarding a Board proceeding, and that sheasked Cohen for advice in the premises. It appears to me to be somewhat morenatural that in response to such a quest, he would advise Layton, as he claims, toassure herself of her caller's identification, and of the contents of anything shesigned, than that he would specify that in addition to making certain of the Boardagent's identification, Layton should not sign "a union card."Moreover, the factthat Layton departed, under cross-examination, from her initial account of the termsof the advice she sought, and of the counsel she received, serves to weaken the credi-bility of her relevant testimony.The sum of the matter is, to say the least, that I see no reason to accord greatercredence to Layton's claim that Cohen told her not to sign a "union card" than toCohen's disclaimer that he did so, and to his account of what he said; and for thatreason alone, I must hold that the General Counsel has not sustained the burden of5 By the conclusion reached on the interrogation issue. I do not pass on the existenceof any right by an employer to question his employees regarding union activities in orderto support, or to counter, a charge filed under the Act or any position in prospective orpending litigationAny question of the existence of such a right is not reached in thisproceeding, for I hold no more than that because the interrogation, in the particular cir-cumstances presented, was a natural outgrowth of the Government's request for informa-tion, it would not be proper for the Government to place the stigma of statutory violationon the Respondent.0In passing, I note that I have some difficulty, to say the least, in reconciling Layton'stestimony that she is an active proponent of the Union with the account she gives, undercross-examination,that she suspected that her caller might be a representative of theUnion and sought Cohen's advice in that connection 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDproving his relevant claim,and that the allegations under discussion should there-fore he dismissed.?Upon the basis of the foregoing findings of fact,and uponthe entire record inthis proceeding,Imake the following:CONCLUSIONS OF LAW1.The Unionis,and has been at all material times, a labor organization withinthe meaningof Section 2(5) of the Act.2.The Companyis,and has been at all material times, an employer within themeaning of Section2(2) of the Act.3.The recorddoesnot establish that the Companycommitted the unfair laborpracticesimputed toit in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and theentire record in this proceeding,it is recommended that the Board enter an order dis-missing the complaint.In view of the conclusions reached above regarding the conversation between Cohenand Layton,I see no need to determine whether Layton's testimony spells out an In-struction not to sign"a union card,"as distinguished from advice or a suggestion not todo so, nor whether such advice,suggestion or instruction,whatever label one wouldapply to the relevant statement Layton imputes to Cohen, is privileged under Section 8(c)of the Act,which provides that the expression of "views, argument,or opinion . . . shallnot constitute or be evidence of an unfair labor practice,if such expression con-tains no threat of reprisal or force or promise of benefit."Local No.92, International Association of Bridge, Structuraland Ornamental IronWorkers, AFL-CIO [R.W. Hughes Con-struction Co., Inc.]andC. V. Stelzenmuller,attorneyC.H. Green,business agent of Local No. 92, International Asso-ciation of Bridge,Structural and Ornamental Iron Workers,AFL-CIOand C.V. Stelzenmuller,attorney.Cases Nos. 10-CB-7314-1 and 10-CB-1314-92. September 4, 1962DECISION AND ORDEROn May 23, 1962, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative actions, as set forth in the attached Inter-mediate Report.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record.The Board hereby affirms the Trial138 NLRB No. 50.